DETAILED ACTION
This office action is in response to the communication received on 01/29/2021 concerning application no. 15/107,540 filed on 06/23/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, filed 1/29/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
In light of the amendment received 01/29/2021 cancelling the limitation “the parameter estimating unit,” no portion of claim 1 is currently being interpreted under 35 USC 112(f).
Applicant’s arguments, see pages 10 – 16, filed 01/29/2021, with respect to the 35 USC 102 / 103 rejection have been fully considered and are persuasive.  The 35 USC 102 / 103 rejection has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the clause "wherein the signal function is generated by execution of numerical simulation" appears to be lacking an article.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4 – 6, 9, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
 [I]n Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the “examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination” and, thus, “[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency.” Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012) (non-precedential).

Contrary to the above example, in the instant application each and every element of the claims is not disclosed, being claimed broadly as an “estimation parameter” genus.  MPEP 2173 (III)(B) states that “Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008).  MPEP 2163(II)(3)(a) states, in the relevant part, that “a claim which encompasses two or more embodiments or species within the scope of the claim is analyzed as a claim drawn to a genus”.  The limitations directed to “estimation parameters” are considered drawn to a genus given the breadth of the term in the art, encompassing any parameter requiring estimation for MR imaging.  B1 inhomogeneity and T1 mapping are known problems  classified in CPC symbols G01R 33/565-5659 and Funai, Ch. VI, Pgs. 84 – 176). None of the other disclosed “estimation parameters” (T2, a and ρ - see applicant’s original specification at [0025] on page 12 and at [0078] on page 30) require estimation – there are all objectively observable / measureable quantities.
MPEP 2163(II)(3)(a)(ii) states, in the relevant part:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

It is the position of the Office that the application solely discloses two species of the “estimation parameters” genus (B1 inhomogeneity and T1 mapping) which is not “representative of the full variety or scope of the genus”, these claim limitations encompassing subject matter broader than that disclosed, potentially including any future “estimation parameters”, failing to demonstrate that applicant had described the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4 – 6, 9, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires "wherein the plurality of reconstructed images has a highest resolution that is the highest resolution".   It is unclear how an image may have a "highest resolution" that is also "the highest resolution". 
Claim 1 also requires a "first estimation parameter."  B1 inhomogeneity and T1 mapping are known problems in the art and require estimation (see e.g. those documents classified in CPC symbols G01R 33/565-5659 and Funai, Ch. VI, Pgs. 84 – 176).  The other parameters identified as “estimation parameters” (T2, a and ρ) are known quantities or objectively observable / measureable (see applicant’s original specification at [0025] on page 12 and at [0078] on page 30).  Therefore it unclear which parameter is a "first estimation parameter" given that two parameters require estimation.
Claim 1 also requires “estimating the value for each other estimation parameter in order from the first estimation parameter with the first optimal resolution.” It is unclear in what order 
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	Allowable Subject Matter
Claim(s) 1, 4 – 6, 9, 10 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other claim limitations, interpolation of an acquired result acquired through numerical simulation that determines, based on a predetermined resolution and an estimation of a value, the acquisition of an image with a predetermined image quality of the pulse sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793